Citation Nr: 1715748	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease.

2.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability prior to September 6, 2014, and in excess of 40 percent from September 6, 2014.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy involving the sciatic nerve.

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy involving the femoral nerve.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to September 6, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from June 1949 to March 1953.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2011, January 2015, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2013, the Veteran appeared before the undersigned at a hearing in Detroit, Michigan.  A copy of the transcript of that hearing is of record in the Veteran's Virtual VA Documents folder.  

An April 2015 decision by the Court of Appeals for Veterans' Claims (Court) remanded the Board's June 2014 decision denying service connection for left knee degenerative joint disease.  In September 2015, consistent with the Court's instructions, the Board remanded the case to obtain a new medical opinion regarding the etiology of the Veteran's left knee degenerative joint disease and to obtain additional VA treatment records.  The RO has done so and has issued a Supplemental Statement of the Case in response to the information obtained.

The claim has now been returned to the Board for review.  Upon reviewing the development since September 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of left knee degenerative joint disease.  

2.  Prior to May 8, 2013, the Veteran's lumbar spine disability is characterized by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and combined range of motion of the thoracolumbar spine not greater than 120 degrees, but is not characterized by forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

3.  From May 8, 2013, the Veteran's lumbar spine disability is characterized by forward flexion of the thoracolumbar spine of 30 degrees or less, but not unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  

4.  From September 6, 2014, the Veteran's lumbar spine disability is characterized by unfavorable ankylosis of the entire thoracolumbar spine but not unfavorable ankylosis of the entire spine

5.  From September 6, 2014, the Veteran's left lower extremity radiculopathy involving the sciatic nerve is characterized by moderate paralysis, but not moderately severe, severe, or complete paralysis.  

6.  From September 6, 2014, the Veteran's left lower extremity radiculopathy involving the femoral nerve is characterized by moderate paralysis, but not severe paralysis or complete paralysis.

7.  Prior to September 6, 2014, the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Prior to May 8, 2013, the criteria for a rating of 20 percent for a lumbar spine disability have been met, from May 8, 2013 to September 5, 2014, the criteria for a rating of 40 percent have been met, and from September 6, 2014, the criteria for a rating of 50 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy involving the sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy involving the femoral nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8526 (2016).

5.  Prior to September 6, 2014, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for service connection, by correspondence, including that dated March 2010, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

Regarding the Veteran's claims for increased rating, the claims arise from disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

In March 2016, a VA medical examiner issued an opinion stating that the Veteran's left knee degenerative joint disease is less likely than not caused by or a result of in-service events or injuries.  In reaching this opinion, the examiner conducted an extensive analysis of the Veteran's service treatment records, VA treatment records, and lay statements.  The examiner noted that there was no evidence of a chronic left knee condition for over fifty years after the Veteran left service and observed that the Veteran's symptoms were consistent with the aging process.  For these and other reasons, the examiner concluded that the Veteran's left knee degenerative joint disease is not service connected.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

There can be no service connection without a medical nexus opinion in this case because left knee degenerative joint disease is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr, 21 Vet. App. at 307.  Accordingly, because the evidence preponderates against the claim of service connection for left knee degenerative joint disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 49.

A.  Lumbar spine strain

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

The Veteran is rated at 20 percent under Diagnostic Code 5237 from March 10, 2010, and at 40 percent from September 6, 2014.  

Prior to May 8, 2013, the only symptoms of record that fall under the General Rating Formula for Diseases and Injuries of the Spine are reported in a December 2010 VA medical examination.  These symptoms are forward flexion of the forward spine of 0 to 50 degrees, a combined range of motion of the thoracolumbar spine of 105 degrees, a normal gait, and no ankylosis.  There is no evidence of ankylosis or forward flexion of the thoracolumbar spine of 30 degrees or less.  This is consistent with the 20 percent rating that the Veteran is currently assigned from March 10, 2010.  

In a May 8, 2013, Disability Benefits Questionnaire, the Veteran's private doctor reported that forward flexion of the thoracolumbar spine ends at 10 degrees and that the Veteran does not have intervertebral disc syndrome.  The private doctor did not mention ankylosis.  A forward flexion of the thoracolumbar spine of less than 30 degrees is consistent with a disability rating of 40 percent from May 8, 2013.  There is no evidence of symptoms indicative of a rating of greater than 40 percent.  
	
In a September 6, 2014, Disability Benefits Questionnaire, the Veteran's private doctor reported forward flexion of the lower back of 10 degrees, unfavorable ankylosis of the entire thoracolumbar spine, and intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Evidence of unfavorable ankylosis of the entire thoracolumbar spine is consistent with a disability rating of 50 percent from September 6, 2014.  The Veteran is not entitled to a higher rating without unfavorable ankylosis of the entire spine.  

The Board notes that there is conflicting evidence regarding the Veteran's symptoms from May 8, 2013.  Specifically, a March 2014 VA examination reports forward flexion of 45 degrees, a combined range of motion of 70 degrees, intervertebral disc syndrome with no incapacitating episodes, and no ankylosis.  By itself, this evidence is consistent with a 20 percent rating.  Since this evidence is at least in equipoise with evidence of forward flexion of the thoracolumbar spine of 30 degrees or less (sufficient for a 40 percent rating) and unfavorable ankylosis of the entire thoracolumbar spine (sufficient for a 50 percent rating), the Veteran is entitled to prevail on his claim for an increased rating.  Gilbert, 1 Vet. App. at 49.

A higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The only evidence of intervertebral disc syndrome with incapacitating episodes is from the September 6, 2014, Disability Benefits Questionnaire, which reports intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  This is consistent with a 40 percent rating, but the Veteran is already entitled to a 50 percent rating from this date, based on unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's intervertebral disc syndrome symptoms do not entitle him to a higher rating.  

The evidence does not support additional staged ratings for separate periods of time based on the facts found.  Hart, 21 Vet. App. at 505.

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 202.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Prior to May 8, 2013, the Veteran is not entitled to a higher rating based on limitation in range of motion following repetitive-use testing.  The only evidence of record during that time frame regarding limitations in range of motion is a December 2010 VA medical examination, which states that there is pain following repetitive motion, but no additional limitations.

From May 8, 2013, the Veteran is rated at 40 percent, which is the maximum disability rating available based on symptomatology that includes limitations of motions.  For this reason, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are inapplicable and a higher rating under DeLuca is not warranted.  Johnston, 10 Vet. App. at 85.  

B.  Radiculopathy

From September 6, 2014, the Veteran is rated for radiculopathy of the sciatic and femoral nerves under Diagnostic Codes 8520 and 8526, respectively.  A 20 percent rating is assigned for each of these disabilities.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.  

Diagnostic Code 8526 provides ratings for paralysis of the femoral nerve.  Mild incomplete paralysis is rated at 10 percent; moderate incomplete paralysis is rated at 20 percent; and severe, incomplete paralysis is rated at 30 percent.  Complete paralysis of quadriceps extensor muscles is rated at 40 percent disabling.  38 C.F.R. § 4.124a.

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The September 6, 2014, Disability Benefits Questionnaire states that the Veteran has moderate radiculopathy on the left side.  The Veteran has pointed to no additional evidence of radiculopathy or its symptoms.  The Board has found no additional specific references to radiculopathy or its symptoms in the Veteran's medical records from September 6, 2014.  The closest reference is a March 2014 VA examination, which states that the Veteran does not have radiculopathy.  The evidence of record from September 6, 2014, is consistent with moderate radiculopathy, as reported by the Veteran's private doctor on that date.  

The Veteran would not be entitled to a higher rating under a different code.  The evidence does not suggest a need for staged ratings.  Because radiculopathy is not a joint disability rated on the basis of limitation of motion, VA is not required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment.  

C.  Extraschedular

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's lumbar spine strain and radiculopathy disorders are so unusual or exceptional in nature as to make the schedular ratings inadequate.  These disorders have been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the Veteran's service-connected disorders.  In addition, the Veteran's symptoms are specifically enumerated under the applicable Diagnostic Codes.  The evidence also does not show frequent hospitalization due to the service-connected disabilities beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV.  TDIU

In June 2014, the Board held that a claim for individual unemployability (TDIU) due to service-connected disability was inferred and part of the increased rating issue on appeal.  In March 2015, the RO granted TDIU from September 6, 2014, which was the date on which the Veteran met the scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  The Veteran seeks service connection prior to this date.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Prior to May 8, 2013, the Veteran is rated at 20 percent for lumbar spine strain only.  From May 8, 2013 to September 5, 2014, the Veteran is rated at 40 percent for lumbar spine strain only.  From September 6, 2014, the Veteran's service-connected disabilities are lumbar strain at 50 percent, radiculopathy of the sciatic nerve at 20 percent, and radiculopathy of the femoral nerve at 20 percent, for a combined rating of 70 percent.  Prior to September 6, 2014, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

The record contains evidence of a number of statements made by the Veteran to medical professionals.  Medical records indicate that in May 1989, the Veteran was plowing in a field with a team of horses, when the horses were spooked, resulting in the Veteran's head being trampled.  In an October 2012 VA Emergency Department Note, the  Veteran reported that he was working with his pigs he had a 400 pound pig run into and twist his knee.  In an April 2014 VA medical treatment note, the Veteran reported that while fishing in a stream he stepped between two logs and fell, twisting his right knee and right lower leg and pivoting on his right great toe.  

The Veteran is competent to report the details surrounding these injuries because they are within the scope of the knowledge and personal observations of a lay witness.  See Barr, 21 Vet. App. at 307.  Since the Veteran has a strong motive to tell the truth in order to receive proper care, these statements are trustworthy.  See FED. R. EVID. 803(4).  The Veteran's testimony as reported in the medical records of treating physicians is therefore highly credible.  

The record contains additional statements made by the Veteran.  The Veteran was born in February 1932.  During a December 2010 VA medical examination, the Veteran stated that he retired from farming in 1994.  During a March 2014 VA medical examination, the Veteran stated that he last worked on a farm, but that he had not been able to work since his 30's or 40's.  In a February 2015 Application for Increased Benefits based on Unemployability (VBMS date 3/3/15), the Veteran stated that he retired from farming in 1953.  His daughter submitted a February 2015 personal statement (VBMS date 3/3/15) corroborating that her father last worked in 1953.  The Veteran and his daughter are competent to report when the Veteran was last employed.  

These statements are not as credible as those given for purposes of medical treatment, given the potential for bias and lack of internal consistency.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  For example, the Veteran testifies in his February 2015 Application that he quit farming in 1953, when he would have been 21 years old, but told one VA examiner that he retired in his 30's or 40's.  He told a different VA examiner that he retired in 1994, when he would have been 62.  There is also evidence that he was involved in farming when trampled by a horse in 1989, when he was 57.  

On balance, prior to September 6, 2014, the evidence supporting the Veteran's ability to obtain gainful employment, as found in statements to treating physicians, outweighs the evidence supporting the Veteran's inability to obtain gainful employment.  The most credible evidence of record suggests that the Veteran could plow with horses as late as May 1989, could work with his own 400 pound pigs in October 2012, and was agile enough to walk into a stream with logs for the purposes of fishing as recently as April 2014.  Even when considering the Veteran's lay statements and the March 2014 VA medical examination stating that the Veteran's limited range of motion would make it difficult for him secure gainful employment in a physically active work environment, the weight of the evidence nevertheless suggests that the Veteran's disabilities prior to September 6, 2014, were not so severe as to justify a TDIU.  

Prior to September 6, 2014, the Veteran does not qualify for TDIU based on total disability rating or by having a single disability rated at greater than 60 percent.  38 C.F.R. § 4.16(a).  Given the overall disability picture prior to September 6, 2014, and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retained the ability to obtain and maintain employment prior to September 6, 2014.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service for extraschedular consideration is not warranted.

The Board also notes that in March of 1990, the Veteran's private doctor wrote a letter stating that the Veteran was disabled and unlikely to improve because of injuries sustained while plowing with horses in May 1989.  According to the doctor, these injuries included severe headaches, partial loss of vision, and weakness in the right leg, none of which are service-connected disabilities.  This evidence further suggests that before the Veteran became 70 percent disabled, it was not "the [V]eteran's service-connected disabilities alone" that produced unemployability.  Hatlestad, 5 Vet. App. at 529.  


ORDER

Entitlement to service connection for left knee degenerative joint disease is denied.  

For the Veteran's lumbar spine disability prior to May 8, 2013, entitlement to a rating in excess of 20 percent is denied.

For the Veteran's lumbar spine disability from May 8, 2013 to September 5, 2014, entitlement to a rating of 40 percent is granted, subject to the law and regulations governing the payment of monetary benefits.

For the Veteran's lumbar spine disability from September 6, 2014, entitlement to a rating of 50 percent is granted, subject to the law and regulations governing the payment of monetary benefits.

For the Veteran's left lower extremity radiculopathy involving the sciatic nerve, entitlement to a rating in excess of 20 percent is denied.

For the Veteran's left lower extremity radiculopathy involving the femoral nerve, entitlement to a rating in excess of 20 percent is denied.

Prior to September 6, 2014, entitlement to a TDIU is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


